       Leib M. Lerner (CA State Bar No. 227323)
 1     Anthony L. Greene (CA State Bar No. 302044)
 2     Alina A. Ananian (CA State Bar No. 322905)
       ALSTON & BIRD LLP
 3     333 S. Hope Street, 16th Floor
       Los Angeles, CA 90071
 4     Telephone: (213) 576-1000
       Facsimile: (213) 576-1100
 5     Email: leib.lerner@alston.com
 6     Email: anthony.greene@alston.com
       Email: alina.ananian@alston.com
 7
 8     Attorneys for Debtor XTAL Inc.

 9
10                              UNITED STATES BANKRUPTCY COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12                                          SAN JOSE DIVISION

13
14     In re:                                             Bankruptcy Case No.: 18-52770-MEH

15                 XTAL Inc.,                             Chapter 11

16                          Debtor
                                                          CERTIFICATE OF SERVICE
17
18
19
20
21
22
23
24
25
26
27
28
                                                      1
     Case: 18-52770   Doc# 136-2        Filed: 03/28/19 OF
                                             CERTIFICATE Entered:
                                                           SERVICE03/28/19 14:47:52   Page 1
                                                 of 10
 1                                       CERTIFICATE OF SERVICE

 2            I, Rosa Nelly Villaneda, declare:

 3            I am employed in the County of Los Angeles, California. I am over the age of eighteen years

 4     and not a party to this bankruptcy case; my business address is 333 S. Hope Street, 16th Floor, Los

 5     Angeles, CA 90071.

 6            On March 28, 2019, I served a true and correct copy of the following document(s):

 7        -   DEBTOR’S MOTION TO APPROVE SETTLEMENT AGREEMENT WITH ASML
              US, LLC PURSUANT TO FED. R. BANKR. PROC. 9019;
 8
          -   DECLARATION OF JIANGWEI LI IN SUPPORT OF DEBTOR’S MOTION TO
 9            APPROVE SETTLEMENT AGREEMENT WITH ASML US, LLC PURSUANT TO
              FED. R. BANKR. PROC. 9019
10
11            on the interested parties listed below via electronic transmission and/or the Court’s CM/ECF
12     notification system to the parties registered to receive notice and by placing a true copy thereof
13     enclosed in an envelope with postage thereon fully prepaid, and placed for collection and mailing via
14     U.S. Mail on that date following ordinary business practices, in Los Angeles, California, to the parties
15     addressed as follows:
16
       Via ECF:
17           Alina Anette Ananian Alina.Ananian@alston.com, anthonie.meister@alston.com
             Trevor Ross Fehr trevor.fehr@usdoj.gov, lynne.knight@usdoj.gov
18           Stephen D. Finestone sfinestone@fhlawllp.com
             Richard A. Lapping rich@trodellalapping.com
19           Leib Lerner leib.lerner@alston.com
             Office of the U.S. Trustee / SJ USTPRegion17.SJ.ECF@usdoj.gov
20           Marta Villacorta marta.villacorta@usdoj.gov
21     Via U.S. Mail:
22
       See attached Matrix
23
24            I declare under penalty of perjury that the foregoing is true and correct.

25            Executed on March 28, 2019
                                                              /s/ Rosa Nelly Villaneda
26                                                            Rosa Nelly Villaneda
27
28
                                                          2
     Case: 18-52770     Doc# 136-2      Filed: 03/28/19 OF
                                             CERTIFICATE Entered:
                                                           SERVICE03/28/19 14:47:52           Page 2
                                                 of 10
Label Matrix for local noticing                 ASML Holdings NV                              ASML US Inc
0971-5                                          Bartko Zankel Bunzel Miller                   ASML Holdings NV
Case 18-52770                                   One Embarcadero Center Suite 800              c/o Bartko Zankel Bunzel & Miller
Northern District of California                 San Francisco CA 94111-3666                   One Embarcadero Center Ste 800
San Jose                                                                                      San Francisco CA 94111-3629
Wed Mar 27 11:09:37 PDT 2019
ASML US Inc                                     ASML US LLC                                   AT&T
Bartko Zankel Bunzel Miller                     Trodella & Lapping LLP                        PO Box 5014
One Embarcadero Center Suite 800                Attn Richard A. Lapping                       Carol Stream IL 60197-5014
San Francisco CA 94111-3666                     540 Pacific Avenue
                                                San Francisco, CA 94133-4608

AUM - RealPage Utility Management               Adobe Inc                                     Alhambra
PO Box 6436                                     345 Park Ave                                  6750 Discovery Blvd
Carol Stream IL 60197-6436                      San Jose CA 95110-2704                        Mableton GA 30126-4646



Alston & Bird LLP                               Alina Anette Ananian                          Apobridge International
Attn Leib M Lerner                              Alston and Bird LLP                           97 E Brokaw Rd No 310-F
333 S Hope Street 16 Floor                      333 S Hope St., 16th Fl.                      San Jose CA 95112-1031
Los Angeles CA 90071-1410                       Los Angeles, CA 90071-1410


Apobridge International Inc.                    Assured Technology Inc                        Baoquan Liu
328 Elmwood Lane                                14041 Saratoga Hills Road                     No 4 Jinghai Road Building 12
Hayward, CA 94541-7404                          Saratoga CA 95070-5344                        Beijing Economic Technological Dev Dist
                                                                                              Beijing China


Bill Lee                                        CA Employment Development Dept.               CA Franchise Tax Board
2077 Crist Drive                                Bankruptcy Group MIC 92E                      Attn: Special Procedures
Los Altos CA 94024-7228                         P.O. Box 826880                               P.O. Box 2952
                                                Sacramento, CA 94280-0001                     Sacramento, CA 95812-2952


California State Board of Equalization          Cao Yang                                      Cao Yang
Account Information Group MIC 29                1945 Silva Pl                                 1945 Silva Place
PO Box 942879                                   Santa Clara CA 95054-1674                     Santa Clara CA 95054-1674
Sacramento CA 94279-0029


Chase Cardmember Service                        Chen Qingrong                                 Chen Weibing
PO Box 15298                                    1045 Williams Way Apt 4                       1063 Morse Ave Apt 13-305
Wilmington DE 19850-5298                        Mountain View CA 94040-3425                   Sunnyvale CA 94089-4641



China Oriental Group Company Limited            CitiBusiness Card                             Comcast Business
Suites 901-2 & 10                               6716 Grade Lane Building 9                    9602 S 300 W Ste B
Great Eagle Centre 23 Harbor Road               Ste 910                                       Dandy UT 84070-3302
Wanchai Hong Kong                               Louisville KY 40213-3410


Copower                                         Davis Wright Tremaine LLP                     Davis Wright Tremaine LLP
1600 W Hillsdale Boulevard                      1201 Third Avenue                             Shenzhen
San Mateo CA 94402-3766                         Seattle WA 98101-3045                         1201 Third Avenue
                                                                                              Seattle WA 98101-3045
                Case: 18-52770           Doc# 136-2    Filed: 03/28/19         Entered: 03/28/19 14:47:52      Page 3
                                                                of 10
Dong Fang Jingyuan Electron Limited              Dong Fang Jingyuan Electron Limited Beijing   Dong Fang Jingyuan Electron Limited Shenzhen
Rm 301F Building C Yingdali Tech Park            No 4 Jinghai Road Building 12                 Rm 301F Building C Yingdali Tech Park No
Hongmian Road Futian FTZ                         Beijing Economic Technological Developme      Hongmian Road Futian FTZ
Shenzhen City China                              Beijing China                                 Shenzhen City China


Dong Fang Jingyuan Electron Ltd Beijing          DongFang JingYuan Electron Ltd Shenzhen       DongFang Jingyuan Electron Limited Shenzhen
No 4 Jinghai Road Building 12                    Rm 401 A Block C Yingdali Science & Tech      Rm 401A, Block C,
Beijing Economic Technological Develop           Ditital Park Futian Bonded Area Shenzhen      Yingdali Scince and Technology Ditital P
Beijing China                                    518038 Guangdong PR China                     Futian Bonded Area,Shenzhen, 518038
                                                                                               Guangdong, P.R. China

Employment Development Department                FedEx                                         Trevor Ross Fehr
Attn MIC 53                                      942 South Shady Grove Road                    Office of the U.S. Trustee
800 Capitol Mall                                 Memphis TN 38120-4117                         280 S 1st St. #268
Sacramento CA 95814-4807                                                                       San Jose, CA 95113-3004


Finest Sino International Limited                Stephen D. Finestone                          First GaoTour Corporation
Jingyuan Han                                     Finestone Hayes LLP                           PO BOX 700471
23 Harbour Rd Ste 901-2 & 10                     456 Montgomery St. 20th Fl.                   San Jose CA 95170-0471
Wanchai Hong Kong                                San Francisco, CA 94104-1233


Franchise Tax Board                              G F Brown Insurance Services                  GoDaddy.com LLC
Bankruptcy Section MS A340                       828 San Pablo Ave No 210                      14455 N Hayden Rd Ste 219
PO Box 2952                                      Albany CA 94706-1564                          Scottsdale AZ 85260-6993
Sacramento CA 95812-2952


Guo Kuo                                          Hanhai Investment Inc                         Hartford Fire Insurance Company
1594 Sun Ln                                      97 E Brokaw Road Ste 310                      Bankruptcy Unit, HO2-R, Home Office
San Jose CA 95132-3623                           San Jose CA 95112-1031                        Hartford, CT 06155-0001



Huang Wei                                        Huayu Liu                                     Hyejin Jin
1919 Fruitdale Ave F-404                         656 Kingswood Way                             1011 Clark Way
San Jose CA 95128-4983                           Los Altos CA 94022-1623                       Palo Alto CA 94304-2319



IRS                                              Internal Revenue Service                      Inventus LLC
P.O. Box 7346                                    PO Box 7346                                   500 W Madison Suite 1210
Philadelphia, PA 19101-7346                      Philadelphia PA 19101-7346                    Chicago IL 60661-4602



Jiangwei Li                                      Jihui Huang                                   Jin Hyejin
XTAL Inc                                         3229 El Camino Real Apt 246                   1011 Clark Way
97 E Brokaw Rd Suite 330                         Santa Clara CA 95051-2867                     Palo Alto CA 94304-2319
San Jose CA 95112-1031


Joobyoung Kim                                    KPM Accounting & Management Solutions         Kaiser
5609 Bellagio Dr                                 PO Box 641773                                 PO Box 23219
San Jose CA 95118-3901                           San Francisco CA 94164-1773                   San Diego CA 92193-3219

                Case: 18-52770            Doc# 136-2    Filed: 03/28/19         Entered: 03/28/19 14:47:52      Page 4
                                                                 of 10
Kaiser Permanente                        Ke Zhao                                        Kim Joobyoung
250 Hospital Pkwy                        3602 Flora Vista Ave Apt 209                   5609 Bellagio Dr
San Jose CA 95119-1103                   Santa Clara CA 95051-3512                      San Jose CA 95118-3901



Kuo Guo                                  Lan Song                                       Richard A. Lapping
1594 Sun Ln                              18660 Barnhart Ave                             Trodella & Lapping LLP
San Jose CA 95132-3623                   Cupertino CA 95014-3860                        540 Pacific Ave.
                                                                                        San Francisco, CA 94133-4608


Lee Bill                                 Leib Lerner                                    Jiangwei Li
2077 Crist Drive                         Alston and Bird LLP                            97 E. Brokaw Road #330
Los Altos CA 94024-7228                  333 S Hope St. 16th Fl                         San Jose, CA 95112-1031
                                         Los Angeles, CA 90071-1410


Li Jiangwei                              Li Wanyu                                       Liang Wang
97 E Brokaw Road Ste 330                 10367 Greenwood Court Apt 5                    251 Bunch Grass Terrace
San Jose CA 95112-1031                   Cupertino CA 95014-3341                        Fremont CA 94539-8409



Lin Jie                                  Littler Mendelson P C                          Liu Huayu
2089 Kiwi Walkway                        333 Bush Street 34th Floor                     656 Kingswood Way
San Jose CA 95133-3218                   San Francisco CA 94104-2874                    Los Altos CA 94022-1623



LogicPatents LLC                         M L Rieger                                     Marta Villacorta
21701 Stevens Creek Blvd No 284          182 Elk Run Road                               Phillip J Burton Federal Bldg
Cuptertino CA 95015-3312                 Skamania WA 98648-6077                         450 Golden Gate Ave 5th Fl
                                                                                        San Francisco CA 94102-3405


Massmutual Retirement Services           Michael Mwangi                                 Microsoft Corporation
100 Bright Meadow Boulevard              1277 Longfellow Ln                             One Microsoft Way
Enfield CT 06082-1981                    State College PA 16803-2421                    Redmond WA 98052-8300



Mwangi Michael                           NCC Group Escrow Associates LLC                Naihong Tang
1277 Longfellow Ln                       123 Mission Street 9th Fl                      6188 Bollinger Rd
State College PA 16803-2421              San Francisco CA 94105-5124                    San Jose CA 95129-3000



Office of the U.S. Trustee / SJ          Office of the US Trustee / SJ                  Office of the United States Trustee
U.S. Federal Bldg.                       US Federal Bldg                                Attn: Marta E. Villacorta
280 S 1st St. #268                       280 S 1st St No 268                            450 Golden Gate Avenue, Suite 05-0153
San Jose, CA 95113-3004                  San Jose CA 95113-3004                         San Francisco, CA 94102-3661


Osborne & Associates Inc                 PG&E                                           Percipience LLC
4216 Kiernan Avenue Suite 201            Box 997300                                     24 19th Ave
Modesto CA 95356-8500                    Sacramento CA 95899-7300                       San Francisco CA 94121-1302

                Case: 18-52770    Doc# 136-2    Filed: 03/28/19          Entered: 03/28/19 14:47:52      Page 5
                                                         of 10
Putterman Landry & Yu LLP                    Putterman Landry + Yu LLP                       Quingrong Chen
345 California St                            c/o Stephen D. Finestone                        1045 Williams Way Apt 4
Ste 1160                                     456 Montgomery St., 20th Fl                     Mountain View CA 94040-3425
San Francisco CA 94104-2626                  San Francisco, CA 94104-1233


Register.com                                 Richardson Oliver Law Group                     Richardson Oliver Law Group
12808 Gran Bay Parkway                       650 Castro Street Unit 120-250                  Attn: Kent Richardson
Jacksonville Florida 32258-4468              Mountain View CA 94041-2055                     650 Castro Street, Unit 120-250
                                                                                             Mountain View CA 94041-2055


Richardson Oliver Law Group                  Richardson Oliver Law Group LLP                 Ruth Yang
Kent Richardson                              650 Castro Street                               547 S Leeper Ave
650 Castro Street Unit 120-250               Unit 120, PMB 250                               Mountain View CA 94040-3824
Mountain View CA 94041-2055                  Mountain View, CA 94041-2093


SVIC No 28 New Technology                    Samsung Electronics Co Ltd                      Samsung Venture Investment Corp
Business Investment LLP                      416 Maetan-3dong Yeongtong-gu                   2440 Sand Hill Road Ste 302
2440 Sand Hill Road Ste 302                  Suwon-si Gyeonggi-do Korea 433-742              Menlo Park CA 94025-6900
Menlo Park CA 94025-6900


Secretary of State                           Secretary of State                              Shizhong Zhu
1500 11th Street                             EQUALIZATION                                    350 River Oaks Parkway Apt 1458
Sacramento CA 95814-5701                     1500 11th Street                                San Jose CA 95134-3606
                                             Sacramento CA 95814-5701


Sofie Vandeputte                             Song Lan                                        (p)CALIFORNIA STATE BOARD OF EQUALIZATION
405 Cervantes Rd                             18660 Barnhart Ave                              ACCOUNT REFERENCE GROUP MIC 29
Portola Valley CA 94028-7659                 Cupertino CA 95014-3860                         P O BOX 942879
                                                                                             SACRAMENTO CA 94279-0029


State Farm   General Insurance               Sterling Health                                 Sui Jiangzi
Agent Tina   Vu                              1000 Broadway Ste 250                           4233 Delaware Dr
46923 Warm   Springs Blvd Suite 208          Oakland CA 94607-4033                           Fremont CA 94538-5906
Fremont CA   94539-7977


Surepayroll                                  Tang Naihong                                    Technology Business Investment LLP
2350 Ravine Way                              6118 Bollinger Rd                               SVIC No 28 New Technology Business
Ste 100                                      San Jose CA 95129-3004                          2440 Sand Hill Road Ste 302
Glenview IL 60025-7621                                                                       Menlo Park CA 94025-6900


The Forensics Group                          The Hartford                                    The Meridian Law
9736 NE 119th Way                            PO BOX 660916                                   675 North First Street Ste 765
Suite E-419                                  Dallas TX 75266-0916                            San Jose CA 95112-5152
Kirkland WA 98034-7067


U.S. Attorney                                US Attorney                                     UnitedHealthCare
Civil Division                               Civil Division Trustee                          185 Asylum Street Cityplace 1
450 Golden Gate Ave.                         450 Golden Gate Ave Bldg                        Hartford CT 06103-3408
San Francisco, CA 94102-3661                 San Francisco CA 94102-3661
                  Case: 18-52770      Doc# 136-2    Filed: 03/28/19           Entered: 03/28/19 14:47:52      Page 6
                                                             of 10
UnitedHealthCare                                     Marta Villacorta                                     Walters Wilson LLP
UHS Premium Billing                                  Office of the United States Trustee                  702 Marshall Street Ste 611
PO BOX 94017                                         Phillip J. Burton Federal Building                   Redwood City CA 94063-1827
Palaine IL 60094-4017                                450 Golden Gate Ave. 5th Fl., #05-0153
                                                     San Francisco, CA 94102-3661

Wang Liang                                           Web Hosting                                          WebEx
251 Bunch Grass Terrace                              10 Corporate Drive Ste 300                           771 Alder Dr
Fremont CA 94539-8409                                Burlington MA 01803-4200                             Milpitas CA 95035-7927



Wei Huang                                            Weibing Chen                                         Weimin Ma
1919 Fruitdale Ave F-404                             1063 Morse Ave Apt 13-305                            694 Perry Common
San Jose CA 95128-4983                               Sunnyvale CA 94089-4641                              Fremont CA 94539-5749



Wu Jingzi                                            Wu Kai                                               XTAL Inc.
3559 Ancil Way                                       512 Hamilton Ave                                     97 E. Brokaw Road #330
San Jose CA 95117-2101                               Milpitas CA 95035-3510                               San Jose, CA 95112-1031



Xtal Inc                                             Xu Jiabei                                            Xu Jiabei
97 E Brokaw Road Ste 330                             320 Crescent Village Cir Unit                        320 Crescent Village Cir Unit 1272
San Jose CA 95112-1031                               San Jose CA 95134-3047                               San Jose CA 95134-3061



Yaun He                                              Young Basile Hanlson & Macfarlane PC                 Yumin Wang
14136 Heathrow Ln                                    3001 West Big Beaver Road Ste 624                    3602 Flora Vista Ave Apt 209
Lake Oswego OR 97034-2178                            Troy Michigan 48084-3107                             Santa Clara CA 95051-3512



Zhang Zhaoli                                         Zhao Yan                                             Zhongke Jingyuan Electron Limited
111 Mission Ridge CT                                 3180 Apperson Ridge Dr                               No 156 4th Jinghai Rd Building 12
Fremont CA 94539-4776                                San Jose CA 95148-3817                               Beijing Economic Development District
                                                                                                          Beijing China


Zhu Xinzhi                                           Zongqiang Yu                                         Zongqiang Yu
1028 Mundell Ct                                      3261 Falls Creek Dr                                  DJEL Co Ltd
Los Altos CA 94022-1114                              San Jose CA 95135-2352                               No 4 Jinghai Road Building 12
                                                                                                          Beijing Economic Technological Dev Dist
                                                                                                          Beijing China 100176

iTalk Global Communications Inc
7926 Jones Branch Drive Ste 1100
McLean VA 22102-3303




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                Case: 18-52770           Doc# 136-2         Filed: 03/28/19          Entered: 03/28/19 14:47:52            Page 7
                                                                     of 10
State Board of Equalization                          (d)State Board of Equalization                       (d)State Board of Equalization
Attn: Special Procedures Section, MIC:55             Attn Special Procedures Section MIC:55               State of California
P.O. Box 942879                                      PO Box 942879                                        Account Information Group MIC 29
Sacramento, CA 94279                                 Sacramento CA 94279                                  PO Box 942879
                                                                                                          Sacramento CA 94279




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)ASML US LLC                                       (u)ASML US, LLC                                      (d)Adobe Inc
Bartko Zankel Bunzel Miller                                                                               345 Park Ave
One Embarcadero Center Suite 800                                                                          San Jose CA 95110-2704
San Francisco CA 94111-3666


(d)Alhambra                                          (u)Alston & Bird LLP                                 (d)Alston & Bird LLP
6750 Discovery Blvd                                                                                       Attn Leib M. Lerner
Mableton GA 30126-4646                                                                                    333 S Hope Street 16 Floor
                                                                                                          Los Angeles CA 90071-1410


(d)Apobridge International                           (d)Assured Technology Inc                            (d)Bill Lee
97 E Brokaw Rd No 310-F                              14041 Saratoga Hills Road                            2077 Crist Drive
San Jose CA 95112-1031                               Saratoga CA 95070-5344                               Los Altos CA 94024-7228



(d)CA Employment Development Dept.                   (d)CA Franchise Tax Board                            (u)CREDITOR MATRIX COVER SHEET
Bankruptcy Group MIC 92E                             Attn: Special Procedures
PO Box 826880                                        PO Box 2952
Sacramento CA 94280-0001                             Sacramento CA 95812-2952


(d)Chase Cardmember Service                          (d)Chen Qingrong                                     (d)Chen Weibing
PO Box 15298                                         1045 Williams Way Apt 4                              1063 Morse Ave Apt 13-305
Wilmington DE 19850-5298                             Mountain View CA 94040-3425                          Sunnyvale CA 94089-4641



(d)CitiBusiness Card                                 (d)Copower                                           (u)DATED: 12/17/2018
6716 Grade Lane Building 9                           1600 W Hillsdale Boulevard
Ste 910                                              San Mateo CA 94402-3766
Louisville KY 40213-3410


(u)Debtor(s)          /                              (d)Employment Development Department                 (d)FedEx
                                                     Attn MIC 53                                          942 South Shady Grove Road
                                                     800 Capitol Mall                                     Memphis TN 38120-4117
                                                     Sacramento CA 95814-4807


(d)First GaoTour Corporation                         (d)Franchise Tax Board                               (d)GoDaddy.com, LLC
PO BOX 700471                                        Bankruptcy Section MS A340                           14455 N Hayden Rd Ste 219
San Jose CA 95170-0471                               PO Box 2952                                          Scottsdale AZ 85260-6993
                                                     Sacramento CA 95812-2952
                Case: 18-52770             Doc# 136-2       Filed: 03/28/19        Entered: 03/28/19 14:47:52              Page 8
                                                                     of 10
(d)Guo Kuo                                  (d)Hanhai Investment Inc                      (d)Huang Wei
1594 Sun Ln                                 97 E Brokaw Road Ste 310                      1919 Fruitdale Ave F-404
San Jose CA 95132-3623                      San Jose CA 95112-1031                        San Jose CA 95128-4983



(d)Huayu Liu                                (d)Huayu Liu                                  (u)I declare that the attached Creditor Maili
656 Kingswood Way                           656 Kingswood Way
Los Altos CA 94022-1623                     Los Altos, CA 94022-1623



(u)In re:                                   (d)Internal Revenue Service                   (d)Inventus, LLC
XTAL Inc. Case No.:                         PO Box 7346                                   500 W. Madison
                                            Philadelphia PA 19101-7346                    Suite 1210
                                                                                          Chicago, IL 60661-4602


(d)Jin Hyejin                               (d)Joobyoung Kim                              (d)Kim Joobyoung
1011 Clark Way                              5609 Bellagio Dr.,                            5609 Bellagio Dr
Palo Alto CA 94304-2319                     San Jose, CA 95118-3901                       San Jose CA 95118-3901



(d)Lan Song                                 (d)Lee Bill                                   (d)Lin Jie
18660 Barnhart Ave                          2077 Crist Drive                              2089 Kiwi Walkway
Cupertino CA 95014-3860                     Los Altos CA 94024-7228                       San Jose CA 95133-3218



(d)Littler Mendelson P C                    (d)Liu Huayu                                  (d)LogicPatents LLC
333 Bush Street 34th Floor                  656 Kingswood Way                             21701 Stevens Creek Blvd No 284
San Francisco CA 94104-2874                 Los Altos CA 94022-1623                       Cuptertino CA 95015-3312



(d)M L Rieger                               (d)Massmutual Retirement Services             (d)Microsoft Corporation
182 Elk Run Road                            100 Bright Meadow Boulevard                   One Microsoft Way
Skamania, WA 98648-6077                     Enfield CT 06082-1981                         Redmond WA 98052-8300



(d)NCC Group Escrow Associates LLC          (d)Percipience LLC                            (d)Putterman Landry & Yu LLP
123 Mission Street,9th Fl.                  24 19th Avenue                                345 California St
San Francisco, CA 94105-5124                San Francisco, CA 94121-1302                  Ste 1160
                                                                                          San Francisco CA 94104-2626


(d)Register.com                             (d)Richard A Lapping                          (d)Ruth Yang
12808 Gran Bay Parkway                      Trodella & Lapping LLP                        547 S Leeper Ave
Jacksonville Florida 32258-4468             540 Pacific Ave                               Mountain View CA 94040-3824
                                            San Francisco CA 94133-4608


(d)Samsung Venture Investment Corp          (d)Sofie Vandeputte                           (d)Sterling Health
2440 Sand Hill Road Ste 302                 405 Cervantes Rd                              1000 Broadway Ste 250
Menlo Park CA 94025-6900                    Portola Valley CA 94028-7659                  Oakland CA 94607-4033

                Case: 18-52770       Doc# 136-2    Filed: 03/28/19         Entered: 03/28/19 14:47:52      Page 9
                                                            of 10
(d)Sui Jiangzi                                 (d)Surepayroll                                (d)Tang Naihong
4233 Delaware Dr                               2350 Ravine Way                               6118 Bollinger Rd
Fremont CA 94538-5906                          Ste 100                                       San Jose CA 95129-3004
                                               Glenview IL 60025-7621


(d)The Forensics Group                         (d)The Hartford                               (d)The Meridian Law
9736 NE 119th Way Suite E-419                  PO BOX 660916                                 675 North First Street Ste 765
Kirkland WA 98034-7067                         Dallas TX 75266-0916                          San Jose CA 95112-5152



(u)UNITED STATES BANKRUPTCY COURT              (d)Walters Wilson LLP                         (d)Wang Liang
NORTHERN DISTRICT OF CALIFORNIA                702 Marshall Street Ste 611                   251 Bunch Grass Terrace
                                               Redwood City CA 94063-1827                    Fremont CA 94539-8409



(d)Web Hosting                                 (d)WebEx                                      (d)Wu Jingzi
10 Corporate Drive Ste 300                     771 Alder Dr                                  3559 Ancil Way
Burlington MA 01803-4200                       Milpitas CA 95035-7927                        San Jose CA 95117-2101



(d)Wu Kai                                      (u)XITU Technology Shenzhen Co LTD            (d)Young Basile Hanlson & Macfarlane PC
512 Hamilton Ave                               C-301F YingDaLi Tech Park HongMian Rd         3001 West Big Beaver Road Ste 624
Milpitas CA 95035-3510                         FuTian-BaoShui Park FuTian District           Troy Michigan 48084-3107
                                               Shenzhen 518048


(d)Yumin Wang                                  (d)Zhang Zhaoli                               (d)Zhao Yan
3602 Flora Vista Ave, Apt 209,                 111 Mission Ridge CT                          3180 Apperson Ridge Dr
Santa Clara, CA 95051-3512                     Fremont CA 94539-4776                         San Jose CA 95148-3817



(d)Zhu Xinzhi                                  (d)Zongqiang Yu DJEL Co Ltd                   (d)iTalk Global Communications Inc
1028 Mundell Ct                                No 4 Jinghai Road Building 12                 7926 Jones Branch Drive Ste 1100
Los Altos CA 94022-1114                        Beijing Economic Technological Dev Dist       McLean VA 22102-3303
                                               Beijing China 100176


(u)s Leib M. Lerner______________________      End of Label Matrix
Attorney for Debtor                            Mailable recipients     144
                                               Bypassed recipients      76
                                               Total                   220




               Case: 18-52770           Doc# 136-2   Filed: 03/28/19         Entered: 03/28/19 14:47:52       Page 10
                                                              of 10
